DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 2 & 19-37 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 2, 
The prior art does not disclose or suggest the claimed “the heating member is attached to the main body between the second passageway and the channel” in combination with the remaining claim elements as set forth in claim 2.  
Regarding claim 19, 
The prior art does not disclose or suggest the claimed “a heating member attached to the main body between the second passageway and the channel, the heating member sized and configured to heat fluid traveling through the second passageway” in combination with the remaining claim elements as set forth in claim 19.  
Regarding claim 20, 
The prior art does not disclose or suggest the claimed “a third valve attached to the main body and moveable between a first configuration in which fluid can flow through the fourth opening and a second configuration in which fluid is prevented from flowing through the fourth opening; a fourth valve attached to the main body and moveable between a first 
Regarding claim 21, 
The prior art does not disclose or suggest the claimed “the heating member disposed between the leading edge and the second passageway” in combination with the remaining claim elements as set forth in claim 21.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647